Citation Nr: 0110095	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-10 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount calculated as $27,075.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to October 
1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Committee on Waivers and 
Compromises (Committee) at the San Juan, Puerto Rico VA 
Regional Office (RO).  The veteran requested and was 
scheduled for multiple hearings at the RO from September 1994 
to December 1998.  The veteran ultimately canceled all of 
these hearings.  There is no outstanding hearing request, and 
the matter then was sent to the Board for consideration.


REMAND

Upon review, the Board observes that documents of record 
indicate that the veteran was initially notified of the 
overpayment by the RO in May 1994.  However, the letter or a 
signed, written verification from Debt Management Center 
(DMC) identifying the date of dispatch of such letter 
notifying the veteran of this overpayment is not of record in 
the claims folder.  

Moreover, in August 1994, the veteran returned the lower 
portion of FL 4-415b to the RO, in which he requested a 
hearing because he disagreed with the decision.  As this 
statement appears on the lower portion of the notification of 
overpayment letter, it appears that the veteran disagreed 
with the overpayment.   

Furthermore, the veteran, in September 1994, submitted a 
statement and a Financial Status Report, indicating that he 
did not have any income after 1993 and requesting adjustment 
of years 1991 and 1992.  Thus, it appears that the veteran 
has raised the issue of whether the overpayment was properly 
created and it does not appear that the RO addressed this 
issue.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, the VA must resolve both matters.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Further, the question of 
whether the overpayment at issue was properly created is 
inextricably intertwined with the issue pertaining to the 
veteran's entitlement to waiver of recovery of the 
overpayment.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following action: 

1.  The RO should readjudicate the 
veteran's claim, specifically addressing 
the issue of the validity of the 
creation of the pension overpayment 
indebtedness.  If it is found, based 
upon the evidence of record, that the 
veteran's pension overpayment 
indebtedness was validly established, 
the RO should explain the legal basis 
for that conclusion and the evidence 
considered.  

2.  The RO should contact DMC and 
request verification either in the form 
of the actual letter or a signed, 
written certification from DMC 
management identifying the date of 
dispatch of the notice, a printout from 
Centralized Accounts Receivable Online 
System showing the date of dispatch of 
the DMC initial notice to the veteran of 
the overpayment in question.  The date 
of such letter should be certified.

3.  After receipt of the information 
from DMC and review evidence of the 
record, the Committee should make a 
determination as to waiver of the 
overpayment.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome in 
this case by the action taken herein.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



